DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3 and 6–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokka Srinivasa Rao et al. (US Pub. # 20170059550), hereinafter referred to as Bokka.
Regarding claim 1, Bokka teaches, “A collection module (device of Fig. 14D, 14E) adapted to receive a sample (blood), the collection module comprising: a housing (device of Fig. 14D, 14E) having an inlet port and an outlet port (see 

    PNG
    media_image1.png
    556
    888
    media_image1.png
    Greyscale

Regarding claim 2, Bokka teaches, “wherein the first deformable portion and the second deformable portion are transitionable between an initial position in which the sample is contained within the collection chamber (Fig. 14D) and a 
Regarding claim 3, Bokka teaches, “wherein the first deformable portion and the second deformable portion are simultaneously squeezed to transition from the initial position to the deformed position (see ref. # 693 left and right portions, shown in Fig. 14E).”
Regarding claim 6, Bakka teaches, “a material including pores disposed between the inlet port and the mixing chamber; and a dry anticoagulant powder within the pores of the material [0009, 0012, 0018, 0056, 0071–0073].”
Regarding claim 7, Bakka teaches, “wherein the sample dissolves and mixes with the dry anticoagulant powder while passing through the material [0009, 0012, 0018, 0056, 0071–0073].”
Regarding claim 8, Bakka teaches, “wherein the material is an open cell foam [0011].”
Regarding claim 9, Bakka teaches, “wherein the sample stabilizer is the dry anticoagulant powder [0012, 0056].”
Regarding claim 10, Bokka teaches, “a closure (691) covering the inlet port ([0073], opens when blood enters, closes/seals entrance into 670 area).”

Regarding claim 12, Bokka teaches, “A biological fluid collection device, comprising: the collection module of claim 1; and an outer housing (690) removably connectable to the collection module (device of Fig. 14D, 14E), wherein, with the collection module connected to the outer housing, the collection module is disposed within the outer housing (device of Fig. 14).”
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13–20 are allowed. (see CTNF 10/20/2020)
Response to Arguments
Applicant’s arguments, see remarks, filed 1/11/2021, with respect to the rejection(s) of claim(s) 1–4 and 6–12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bokka Srinivasa Rao et al. (US Pub. # 20170059550).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/RYAN D WALSH/Primary Examiner, Art Unit 2852